Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.      The amendment filed on October 12, 2022 has been entered and considered by the examiner.
By the amendment, claims 1, 3-4, 6-8, 11 and 14-18 are amended. In light of the amendments made, the previous 101 is still maintained and the explanation is given below. The prior art rejection is modified with added new reference. 


Response to 101 Arguments
Applicant arguments
Accordingly, any use of an algorithm recited by the claims is applying a sequence of operations to a process that controls a CMM to measure regions of an object. In other words, the process transforms data about obtained surface regions to be measured into control functionality for a CMM. Furthermore, by controlling a CMM, the pending claims are tied to a practical application that imposes meaningful limits on the practicing of any alleged abstract idea. Thus, the claims recite significantly more than any judicial exception to patent eligibility.

Examiner response
Claims limitation “controlling the coordinate measurement machine using the selected one of the measurement sequences to measure the plurality of surface regions of the object” is merely recite a solution or outcome without describing how the selected measurement sequences is used to control the coordinate measurement machine and thus it is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f); Therefore, fail to transform an article in a way that would render the subject matter patent-eligible or otherwise impose meaningful limits on the abstract idea. Considering all the limitations in combination, the claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.
As such Examiner does NOT view that the claims
-Improve the functioning of a computer, or to any other technology or technical field
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP
2106.05(c)
-Apply or use the judicial exception in some other meaningful way beyond generally linking the
use of the judicial exception to a particular technological environment, such that the claim as a whole is
more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)


Response to prior art Arguments
4.    Applicant's arguments filed 10/12/2022 have been fully considered. Applicants' arguments regarding
the newly added limitations are addressed in the rejection below. Examiner withdrawn the previous reference and added the new reference. See office action


Claim Rejections - 35 USC §101

5.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-17 are directed method or process, which falls on the one of the statutory category.
Claim 18 is directed to device or machine, which falls on the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 15, 18 recites:
generating a measurement sequence based on the plurality of surface regions of the object, wherein the measurement sequence includes an order for measuring the surface regions; (Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper therefore falls within the “Mental Process” grouping of abstract ideas.)
generating a set of measurement sequences by changing the measurement sequence multiple times using a first algorithm and using a second algorithm;(this limitation is analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas. So it falls under the mental process or mathematical concepts of abstract ideas)
for each measurement sequence of the set, determining an assessment variable quantifying a performance of the respective measurement sequence; (Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper therefore falls within the “Mental Process” grouping of abstract ideas.)
selecting one of the measurement sequences from the set that represents a minimum among the assessment variables of the set; (Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment for selecting from previous obtained information that could be performed in the human mind or with the aid of pencil and paper therefore falls within the “Mental Process” grouping of abstract ideas.)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1, 15 and 18 recites the additional elements of obtaining a plurality of surface regions of an object to be measured with respect to at least one predetermined property by at least one measurement sensor of the coordinate measuring machine, wherein the measurement sensor is arranged according to at least one specific position and/or with at least one specific orientation for measuring a respective one of the plurality of surface regions is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering and falls under the insignificant extra solution activity. (See MPEP 2106.05(g)) The additional elements of controlling the coordinate measurement machine using the selected one of the measurement sequences to measure the plurality of surface regions of the object is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f) since this limitation attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the how the controlling is made. The additional element of computing device, processor and memory in claim 18 are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  ((See MPEP 2106.05(f) Therefore, Claim 1, 15 and  18 are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of obtaining a plurality of surface regions of an object to be measured with respect to at least one predetermined property by at least one measurement sensor of the coordinate measuring machine, wherein the measurement sensor is arranged according to at least one specific position and/or with at least one specific orientation for measuring a respective one of the plurality of surface regions is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering and falls under the insignificant extra solution activity. (See MPEP 2106.05(g)) The additional elements of controlling the coordinate measurement machine using the selected one of the measurement sequences to measure the plurality of surface regions of the object is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f) since this limitation attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the how the controlling is made. The additional element of computing device, processor and memory in claim 18 are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  ((See MPEP 2106.05(f) Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. Therefore, Claim 1, 15 and  18 are directed to an abstract idea. 
Claim 2 cited the method of claim 1, wherein the measurement sensor is moved relative to the object for measuring successive surface regions so as to adopt the at least one position and/or orientation assigned to the surface regions in each case.   The cited features are related to position and orientation data in the design space. The claim does not integrate the sensor motion into a real and practical solution.  Claim 2 is nonstatutory subject matter
Claim 3 cited the method of claim 2, wherein the assessment variable is ascertained based on movements of the measurement sensor that are required to reach successive surface regions.  The cited features are related to a system variable for the measurement assessment.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim 4 cited the method of claim 1, wherein the algorithms are each based on at least one approach to solving a traveling salesman problem.  It is nonstatutory subject matter for the related mathematical algorithm as claimed.  
Claim 5 cited the method of claim 1, wherein the first algorithm ascertains an initial measurement sequence as a start sequence for the second algorithm.  The cited features are related to mathematical algorithm used in the design space.  It is nonstatutory subject matter.
Claim 6 cited the method of claim 5, wherein the first algorithm determines a candidate measurement sequence from the set having local optimum of the assessment variable more quickly than the second algorithm.  The cited features are related to measurement data in the design subspace. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper therefore falls within the “Mental Process” grouping of abstract ideas.  It is nonstatutory subject matter.
Claim 7 cited the method of claim 6, wherein the second algorithm determines that the selected one of the measurement sequences has a corresponding assessment variable that is more optimal than the candidate measurement sequence. It is a model in mathematical computation. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper therefore falls within the “Mental Process” grouping of abstract ideas.   The claim is nonstatutory subject matter for the reason as set in the rejection
Claim 8 cited the method of claim 5, wherein the second algorithm has a greater probability of ascertaining a candidate measurement sequence with an optimal assessment variable than the first algorithm.  This is related to mathematical computation algorithms.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
 	Claim 9 cited the method of claim 1, wherein the first algorithm and the second algorithm are carried out at least partially in parallel.  It is nonstatutory subject matter for the abstract computation algorithms.
 	Claim 10 cited the method of claim 9, wherein the first algorithm and the second algorithm are similar but proceed from different initial measurement sequences.  The claim is related to computation algorithms.  It is nonstatutory subject matter.
Claim 11 cited the method of claim 9, wherein the computational speeds of the algorithms differ.  This is related to mathematical algorithms and nonstatutory subject matter
Claim 12 cited the method of claim 9, wherein output frequencies of intermediate results of the algorithms differ.  The cited features are related to computation algorithms in the design space.  It is nonstatutory subject matter for the rejection as set in the rejection. 
Claim 13 cited the method of claim 1, wherein a maximum admissible number of changes in the measurement sequence without finding an at least locally optimal assessment variable is defined as a termination criterion for at least one of the algorithms.  It is related to the computation algorithm. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper therefore falls within the “Mental Process” grouping of abstract ideas.    It is nonstatutory subject matter for the reason as the claim does not integrate cited features into a real and practical application for an applied solution.
 	Claim 14 cited the method of claim 13, wherein the maximum admissible number of changes is selected based on the number of surface regions. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment for selecting from previous obtained information that could be performed in the human mind or with the aid of pencil and paper therefore falls within the “Mental Process” grouping of abstract ideas. It is nonstatutory subject matter for it abstract idea.
           Claim 16 cited the method of claim 15, wherein a relative relationship of at least two surface regions is specified as a condition to be observed by each measurement sequence  It is related to design space with abstract data.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
          Claim 17 cited the method of claim 16, wherein the relative relationship specifies a maximum admissible time interval, within which the at least two surface regions are allowed to be measured when carrying out the measurement sequence.  It is an abstract idea in a mathematical computation.  It is nonstatutory subject matter.


Claim Rejections - 35 USC § 103
7.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.           Claims 1, 4-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGI et al. (PUB NO: US 20180045511 A1), hereinafter GEORGI in view of  Yoshida et al . (US 20010053962 A1)
Regarding claim 1 and 15 
GEORGI teaches a method for controlling a coordinate measuring machine, (see para 56-The coordinate measuring machine 12 has a control unit 26, with the aid of which the drives (not provided with a designation here) for the workpiece receptacle 14 and the measuring head 16 are driven in order to carry out a measurement) the method comprising:
obtaining a plurality of surface regions of an object to be measured with respect to at least one predetermined property by at least one measurement sensor of the coordinate measuring machine,(see para 54-in this exemplary embodiment, the measuring head 16 has an optical sensor 20, by means of which a measured object (not illustrated here) can be measured in a non-contact manner. In some exemplary embodiments, the optical sensor 20 comprises a camera and a lens in order to record an image of the measured object. Furthermore, the coordinate measuring machine 12 in this exemplary embodiment also has a tactile sensor 22 with a star-shaped arrangement of styluses, which can be used to touch measurement points on a measured object in order to carry out a measurement. See para 64-FIG. 2 shows the representation 32a of the measured object 32, which has a plurality of geometric elements. By way of example, some geometric elements are designated here by the reference numerals 46, 48, 50, 52. The geometric elements 46, 48 are cylindrical holes, for example, while the geometric element 50 is an octagonal pin that projects vertically from the observation plane)

 wherein the measurement sensor is arranged according to at least one specific position and/or with at least one specific orientation for measuring a respective one of the plurality of surface regions;(see para 35-36-the measuring head for recording the measurement values is equipped with a defined sensor arrangement which is determined depending on the defined measurement uncertainty. In this refinement, the modification of the first measurement sequence comprises a modification of the measuring head and, in particular, a modification of the respectively used sensor arrangement. In other words, this refinement comprises selecting the sensor arrangement that is used within the scope of the second measurement sequence depending on the respectively achievable measurement uncertainty as a target variable. The refinement is advantageous in that very large changes in relation to the measurement uncertainty can be obtained by varying the sensor arrangement, which is why this refinement facilitates a very fast optimization. Secondly, this refinement profits from the advantages of the novel method and the device since a quantifiable target variable for modifying the sensor arrangement is provided by way of the defined measurement uncertainty. It is particularly advantageous if, within the scope of this refinement, a probe arrangement that is optimized in relation to the measurement uncertainty is selected for a tactile sensor in a systematic manner.)

generating a measurement sequence based on the plurality of surface regions of the object, wherein the measurement sequence includes an order for measuring the surface regions; (see para 65-The image 32a is displayed on the image display appliance 30. The operator of the device 10 can then select individual geometric elements in the manner described below in order to cause the measurement sequence 40 to be generated automatically with the aid of the evaluation unit 28. See fig 6 and para 71-72-In accordance with step 76, geometric elements to be measured (measurement elements) are subsequently identified on the basis of the CAD data. In some exemplary embodiments, this is carried out by the user. In other exemplary embodiments, the evaluation unit 28 can be configured to automatically identify suitable measurement elements on the basis of the CAD data and offer these to the user for selection.)

for each measurement sequence of the set, determining an assessment variable quantifying a performance of the respective measurement sequence; (see para 21-22- In a preferred refinement of the invention, the defined measurement uncertainty is ascertained (preferably computationally as a numerical value) depending on the first control commands, wherein the first measurement sequence is modified depending on the ascertained measurement accuracy. This method is carried out iteratively until the defined measurement uncertainty reaches the target value underlying the optimization. The refinement is advantageous in that the optimization is effectuated on the basis of a quantifiable and reproducible target variable and on the basis of a defined starting point, namely the first control commands, this facilitating a particularly good comparability of the respective measurement results. See para 37-38- In the case of measurements in a manufacturing environment, the measurement time, i.e. the time required for recording the measurement values, plays an important role in addition to the measurement accuracy. Accordingly, generating the measurement sequence taking into account a defined measurement time as an objective target criterion leads to even further optimized results. There is a performance optimization in view of target time and demanded accuracy.)

Examiner note: For each measurement equine of the set, determining a measurement uncertainty variable quantifying a performance of the respective measurement sequence. 

selecting one of the measurement sequences from the set that represents a minimum among the assessment variables of the set; (See para 13- the second control commands are selected in such a way that the numerical values each have a defined measurement uncertainty that is smaller by a defined absolute value than the acceptable manufacturing tolerances for the geometric elements,. See para 19-22-the first measurement sequence can be modified using the trial and error method, wherein the respectively achievable measurement uncertainty is ascertained and wherein the first measurement sequence is iteratively modified until the desired defined measurement uncertainty is reached. In some preferred exemplary embodiments, the user is assisted by the evaluation and control unit by virtue of the evaluation and control unit being configured to display modification suggestions which are respectively oriented toward an increase or a reduction in the measurement uncertainty. By way of example, it may be suggested to the user to reduce the movement speed of the measuring head relative to the measured object at a specific point of the measurement sequence, or a different probe combination within the scope of modifying the first measurement sequence. In principle, an automatic modification of the first measurement sequence on the basis of an analysis of the defined measurement uncertainty for a plurality of possible parameter combinations is also conceivable. The defined measurement uncertainty is ascertained (preferably computationally as a numerical value) depending on the first control commands, wherein the first measurement sequence is modified depending on the ascertained measurement accuracy.)

Examiner note: Selecting one of the measurement sequence from the set that has smaller measurement uncertainty (deviation) among the numerical values of the set. 

controlling the coordinate measurement machine using the selected one of the measurement sequences to measure the plurality of surface regions of the object. (see para 56-the coordinate measuring machine 12 has a control unit 26, with the aid of which the drives for the workpiece receptacle 14 and the measuring head 16 are driven in order to carry out a measurement. see para 63-an operator can generate a defined measurement sequence 40 for measuring a measured object 32 using the image on the image display appliance and transmit it to the control unit 26, which is indicated here by a data link 42. The measurement sequence 40 represents the plurality of control commands that cause the control unit 26 to move the measuring head 16 relative to the workpiece receptacle 14 and to record individual measurement values. With the aid of the measurement values, the evaluation unit 28 quantifies selected test features for the individual measured object.)

GEORGI does not teach generating a set of measurement sequences by changing the measurement sequence multiple times using a first algorithm and using a second algorithm.

In the related field of invention, Yoshida teaches generating a set of measurement sequences by changing the measurement sequence multiple times using a first algorithm and using a second algorithm; (see para 116-117-the arithmetic section 61 starts finding a sequence of a short time indicating a measurement order of the chip areas and alignment marks AM given in steps ST101 and ST103 by a search technique (a linear programming method, a Lin and Kernighan's approach, a K-Opt method, or a genetic algorithm) (step ST 109). The arithmetic executed in this arithmetic section 61 will be described hereinafter. Designed center coordinates of the respective chip areas and designed coordinates of the respective alignment marks AM are preliminarily recorded in the memory 63 in the main control system 6. Next, in step ST111, the main control system 6 moves the XY stage according to the measurement order of the alignment marks AM obtained by the genetic algorithm in the arithmetic section 61. See para 134- An initial solution in the GA is arbitrary. Accordingly, the genetic algorithm can be readily combined with another search method and it is also easy to incorporate only an advantage of another search method into a genetic operator. See para 175- In this embodiment the LK method is applied to near-optimum solutions obtained by the NN method. The LK method generates one improved solution per initial solution. Since one improved solution is generated per initial solution, the number of initial solutions should be determined preferably as high as possible. This embodiment employs an approach method for using eighty one solutions obtained by the NN method as initial solutions and improving them.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining actual dimensional properties of a measured object having a plurality of geometric elements as disclosed by GEORGI to include generating a set of measurement sequences by changing the measurement sequence multiple times using a first algorithm and using a second algorithm as taught by Yoshida in the system of GEORGI for determining method of movement sequence and an alignment apparatus, for example, for reducing the time of alignment between a pattern of an original plate and marks on a substrate in exposure apparatus, to a designing method and apparatus of an optical system such as a projection optical system of the exposure apparatus or a lens system for camera, and to a medium in which a program for realizing the designing method is recorded Using an evolutionary computation method (genetic algorithm). (See para 002, Yoshida)


Regarding claim 4
GEORGI does not teach wherein the algorithms are each based on at least one approach to solving a traveling salesman problem.
Yoshida further teaches wherein the algorithms are each based on at least one approach to solving a traveling salesman problem. (See para 170-The LK method is famous as a quick near-optimum obtaining method for symmetric TSP (Traveling Salesman Problem), i.e., as a technique capable of obtaining a near-optimum solution in a very short turnaround time of computation)


Regarding claim 5
GEORGI does not teach wherein the first algorithm ascertains an initial measurement sequence as a Start sequence for the second algorithm.
Yoshida further teaches wherein the first algorithm ascertains an initial measurement sequence as a Start sequence for the second algorithm.( See para 172-175 The NN method is a “generating method” to generate a solution from nothing, while the k-OPT method and LK method are so-called “improving methods” for initially giving a certain initial solution (here, in the case of the “constraint satisfying problem” to require an output solution to satisfy a specific constraint, a necessary condition is that the initial solution is a feasible basic solution) and successively improving the solution. Particularly, the LK method is a method for repetitively performing such an operation as to extract a part of a tour sequence of the initial solution and to invert the partial order, thereby effecting repetitive improvements even in a solution after improved, as long as an improvement is possible. In this embodiment the LK method is applied to near-optimum solutions obtained by the NN method.)
Regarding claim 6
GEORGI does not teach wherein the first algorithm determines a candidate measurement sequence from the set having local optimum of the assessment variable more quickly than the second algorithm.
Yoshida further teaches wherein the first algorithm determines a candidate measurement sequence from the set having local optimum of the assessment variable more quickly than the second algorithm. (see para 14-The GA also has the feature of performing a search using a population of plural solution candidates and is drawing attention as a global search technique. Further, the GA is also drawing attention as a multi-objective optimization technique for handling the plural evaluation criteria explicitly and finding a Pareto optimal solution set by a single search. see para 18- First, the determining method of movement sequence in the measurement process carried out for alignment must obtain an optimum solution or a near-optimum solution to the permutation optimization problem within a shorter computation time. As described above, in the case of the movement sequence of the stage, an ideal process is to produce all possible measurement orders (movement sequences) of alignment mark positions and to find the shortest turnaround time (the overall movement time excluding the measurement times) as an optimum solution out of these candidates generated. see para 168- Eighty one solutions were generated by the NN method and the computation time for generation of the eighty one solutions was about 0.03 sec. see para 176- The computation time was about 0.14 sec for obtaining eighty one solutions by applying the LK method to the all eighty one solutions resulting from the forward search of the NN method)


Regarding claim 7
GEORGI does not teach wherein the second algorithm determines that the selected one of the measurement sequences has a corresponding assessment variable that is more optimal than the candidate measurement sequence. 
Yoshida further teaches wherein the second algorithm determines that the selected one of the measurement sequences has a corresponding assessment variable that is more optimal than the candidate measurement sequence.( see para 176-In this embodiment the LK method is applied to near-optimum solutions obtained by the NN method. The LK method generates one improved solution per initial solution. Since one improved solution is generated per initial solution, the number of initial solutions should be determined preferably as high as possible. This embodiment employs an approach method for using eighty one solutions obtained by the NN method as initial solutions and improving them.)

Regarding claim 8
GEORGI does not teach wherein the second algorithm has a greater probability of ascertaining a candidate measurement sequence with an optimal assessment variable than the first algorithm.
Yoshida further teaches wherein the second algorithm has a greater probability of ascertaining a candidate measurement sequence with an optimal assessment variable than the first algorithm. (see para 176-The result of this experiment showed that when the solutions by the NN method were used as initial solutions of the LK method, the best solution was the solution of the movement sequence shown in FIG. 21 and the overall movement time of-the movement sequence was 49.117 sec.)

Regarding claim 9
GEORGI does not teach wherein the first algorithm and the second algorithm are carried out at least partially in parallel.
Yoshida further teaches wherein the first algorithm and the second algorithm are carried out at least partially in parallel. (see para 206-Parallel algorithms: model in a distributed population)

Regarding claim 10
GEORGI does not teach wherein the first algorithm and the second algorithm are similar but proceed from different initial measurement sequences.
Yoshida further teaches wherein the first algorithm and the second algorithm are similar but proceed from different initial measurement sequences. (see para 173-The NN method is a “generating method” to generate a solution from nothing, while the k-OPT method and LK method are so-called “improving methods” for initially giving a certain initial solution (here, in the case of the “constraint satisfying problem” to require an output solution to satisfy a specific constraint, a necessary condition is that the initial solution is a feasible basic solution) and successively improving the solution. Particularly, the LK method is a method for repetitively performing such an operation as to extract a part of a tour sequence of the initial solution and to invert the partial order, thereby effecting repetitive improvements even in a solution after improved, as long as an improvement is possible.)


Regarding claim 11
GEORGI does not teach wherein computational speeds of the algorithms differ.

Yoshida further teaches wherein computational speeds of the algorithms differ. (see para 168- Eighty one solutions were generated by the NN method and the computation time for generation of the eighty one solutions was about 0.03 sec. see para 176- The computation time was about 0.14 sec for obtaining eighty one solutions by applying the LK method to the all eighty one solutions resulting from the forward search of the NN method. )


Regarding claim 16
GEORGI further teaches wherein a relative relationship of at least two surface regions is specified as a condition to be observed by each measurement sequence.   (see para 27-The present refinement is advantageous thereover in that the optimization captures the entire first measurement sequence and, as a consequence, allows cross-references and dependencies over the entire measurement sequence to be taken into account for the optimization. See para 68-A further linkage element may be the point 68 of symmetry between the two selected geometric elements 46′, 48′. Generally, linkage elements are features of the object to be measured which represent a spatial relationship between two or more geometric elements on the measured object. See also para 37-38, 73-74)


Regarding claim 17
GEORGI further teaches wherein the relative relationship specifies a maximum admissible time interval, within which the at least two surface regions are allowed to be measured when carrying out the measurement sequence. (see para 37-38-Preferably, a first measurement time is selected on the basis of the first control commands, in particular in a computer-based simulation, and a difference between the first measurement time and a defined target time is determined. Then, the second control commands are selected in such a way that this difference is minimal. Accordingly, generating the measurement sequence taking into account a defined measurement time as an objective target criterion leads to even further optimized results. There is a performance optimization in view of target time and demanded accuracy.)


Regarding claim 18
GEORGI teaches a computing device configured to control a coordinate measuring machine, (see para 56-The coordinate measuring machine 12 has a control unit 26, with the aid of which the drives (not provided with a designation here) for the workpiece receptacle 14 and the measuring head 16 are driven in order to carry out a measurement) the computing device comprising:
a memory and a processor configured to execute instructions stored in the memory, (see claim 18) wherein the instructions include:
obtaining a plurality of surface regions of an object to be measured with respect to at least one predetermined property by at least one measurement sensor of the coordinate measuring machine,(see para 54-in this exemplary embodiment, the measuring head 16 has an optical sensor 20, by means of which a measured object (not illustrated here) can be measured in a non-contact manner. In some exemplary embodiments, the optical sensor 20 comprises a camera and a lens in order to record an image of the measured object. Furthermore, the coordinate measuring machine 12 in this exemplary embodiment also has a tactile sensor 22 with a star-shaped arrangement of styluses, which can be used to touch measurement points on a measured object in order to carry out a measurement. See para 64-FIG. 2 shows the representation 32a of the measured object 32, which has a plurality of geometric elements. By way of example, some geometric elements are designated here by the reference numerals 46, 48, 50, 52. The geometric elements 46, 48 are cylindrical holes, for example, while the geometric element 50 is an octagonal pin that projects vertically from the observation plane)

 wherein the measurement sensor is arranged according to at least one specific position and/or with at least one specific orientation for measuring a respective one of the plurality of surface regions;(see para 35-36-the measuring head for recording the measurement values is equipped with a defined sensor arrangement which is determined depending on the defined measurement uncertainty. In this refinement, the modification of the first measurement sequence comprises a modification of the measuring head and, in particular, a modification of the respectively used sensor arrangement. In other words, this refinement comprises selecting the sensor arrangement that is used within the scope of the second measurement sequence depending on the respectively achievable measurement uncertainty as a target variable. The refinement is advantageous in that very large changes in relation to the measurement uncertainty can be obtained by varying the sensor arrangement, which is why this refinement facilitates a very fast optimization. Secondly, this refinement profits from the advantages of the novel method and the device since a quantifiable target variable for modifying the sensor arrangement is provided by way of the defined measurement uncertainty. It is particularly advantageous if, within the scope of this refinement, a probe arrangement that is optimized in relation to the measurement uncertainty is selected for a tactile sensor in a systematic manner.)

generating a measurement sequence based on the plurality of surface regions of the object, wherein the measurement sequence includes an order for measuring the surface regions; (see para 65-The image 32a is displayed on the image display appliance 30. The operator of the device 10 can then select individual geometric elements in the manner described below in order to cause the measurement sequence 40 to be generated automatically with the aid of the evaluation unit 28. See fig 6 and para 71-72-In accordance with step 76, geometric elements to be measured (measurement elements) are subsequently identified on the basis of the CAD data. In some exemplary embodiments, this is carried out by the user. In other exemplary embodiments, the evaluation unit 28 can be configured to automatically identify suitable measurement elements on the basis of the CAD data and offer these to the user for selection.)

for each measurement sequence of the set, determining an assessment variable quantifying a performance of the respective measurement sequence; (see para 21-22- In a preferred refinement of the invention, the defined measurement uncertainty is ascertained (preferably computationally as a numerical value) depending on the first control commands, wherein the first measurement sequence is modified depending on the ascertained measurement accuracy. This method is carried out iteratively until the defined measurement uncertainty reaches the target value underlying the optimization. The refinement is advantageous in that the optimization is effectuated on the basis of a quantifiable and reproducible target variable and on the basis of a defined starting point, namely the first control commands, this facilitating a particularly good comparability of the respective measurement results. See para 37-38- In the case of measurements in a manufacturing environment, the measurement time, i.e. the time required for recording the measurement values, plays an important role in addition to the measurement accuracy. Accordingly, generating the measurement sequence taking into account a defined measurement time as an objective target criterion leads to even further optimized results. There is a performance optimization in view of target time and demanded accuracy.)

Examiner note: For each measurement equine of the set, determining a measurement uncertainty variable quantifying a performance of the respective measurement sequence. 

selecting one of the measurement sequences from the set that represents a minimum among the assessment variables of the set; (See para 13- the second control commands are selected in such a way that the numerical values each have a defined measurement uncertainty that is smaller by a defined absolute value than the acceptable manufacturing tolerances for the geometric elements,. See para 19-22-the first measurement sequence can be modified using the trial and error method, wherein the respectively achievable measurement uncertainty is ascertained and wherein the first measurement sequence is iteratively modified until the desired defined measurement uncertainty is reached. In some preferred exemplary embodiments, the user is assisted by the evaluation and control unit by virtue of the evaluation and control unit being configured to display modification suggestions which are respectively oriented toward an increase or a reduction in the measurement uncertainty. By way of example, it may be suggested to the user to reduce the movement speed of the measuring head relative to the measured object at a specific point of the measurement sequence, or a different probe combination within the scope of modifying the first measurement sequence. In principle, an automatic modification of the first measurement sequence on the basis of an analysis of the defined measurement uncertainty for a plurality of possible parameter combinations is also conceivable. The defined measurement uncertainty is ascertained (preferably computationally as a numerical value) depending on the first control commands, wherein the first measurement sequence is modified depending on the ascertained measurement accuracy.)

Examiner note: Selecting one of the measurement sequence from the set that has smaller measurement uncertainty (deviation) among the numerical values of the set. 

controlling the coordinate measurement machine using the selected one of the measurement sequences to measure the plurality of surface regions of the object. (see para 56-the coordinate measuring machine 12 has a control unit 26, with the aid of which the drives for the workpiece receptacle 14 and the measuring head 16 are driven in order to carry out a measurement. see para 63-an operator can generate a defined measurement sequence 40 for measuring a measured object 32 using the image on the image display appliance and transmit it to the control unit 26, which is indicated here by a data link 42. The measurement sequence 40 represents the plurality of control commands that cause the control unit 26 to move the measuring head 16 relative to the workpiece receptacle 14 and to record individual measurement values. With the aid of the measurement values, the evaluation unit 28 quantifies selected test features for the individual measured object.)

GEORGI does not teach generating a set of measurement sequences by changing the measurement sequence multiple times using at least one algorithm.

In the related field of invention, Yoshida teaches generating a set of measurement sequences by changing the measurement sequence multiple times using at least one algorithm; (see para 116-117-the arithmetic section 61 starts finding a sequence of a short time indicating a measurement order of the chip areas and alignment marks AM given in steps ST101 and ST103 by a search technique (a linear programming method, a Lin and Kernighan's approach, a K-Opt method, or a genetic algorithm) (step ST 109). The arithmetic executed in this arithmetic section 61 will be described hereinafter. Designed center coordinates of the respective chip areas and designed coordinates of the respective alignment marks AM are preliminarily recorded in the memory 63 in the main control system 6. Next, in step ST111, the main control system 6 moves the XY stage according to the measurement order of the alignment marks AM obtained by the genetic algorithm in the arithmetic section 61. See para 134- An initial solution in the GA is arbitrary. Accordingly, the genetic algorithm can be readily combined with another search method and it is also easy to incorporate only an advantage of another search method into a genetic operator. See para 175- In this embodiment the LK method is applied to near-optimum solutions obtained by the NN method. The LK method generates one improved solution per initial solution. Since one improved solution is generated per initial solution, the number of initial solutions should be determined preferably as high as possible. This embodiment employs an approach method for using eighty one solutions obtained by the NN method as initial solutions and improving them.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining actual dimensional properties of a measured object having a plurality of geometric elements as disclosed by GEORGI to include generating a set of measurement sequences by changing the measurement sequence multiple times using at least one algorithm as taught by Yoshida in the system of GEORGI for determining method of movement sequence and an alignment apparatus, for example, for reducing the time of alignment between a pattern of an original plate and marks on a substrate in exposure apparatus, to a designing method and apparatus of an optical system such as a projection optical system of the exposure apparatus or a lens system for camera, and to a medium in which a program for realizing the designing method is recorded Using an evolutionary computation method (genetic algorithm). (See para 002, Yoshida)


11.           Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGI et al. (PUB NO: US 20180045511 A1), hereinafter GEORGI in view of  Yoshida et al . (US 20010053962 A1) and further in view of WERTH (DE 102011000088 A1). 

Regarding claim 2
The combination of GEORGI and Yoshida does not teach wherein the measurement sensor is moved relative to the object for measuring successive surface regions so as to adopt the at least one position and/or orientation assigned to the surface regions in each case. 

In the related field of invention, WERTH (DE102011000088A1) teaches wherein the measurement sensor is moved relative to the object for measuring successive surface regions so as to adopt the at least one position and/or orientation assigned to the surface regions in each case. (See para 010-013-In particular, the invention is characterized by a method for determining the geometry of a measurement object, such as a workpiece, by means of a coordinate measuring machine having at least one optical, tactile and/or tactile optical measuring system, wherein, for the pre-determined quantity or the measurement points and/or elements or features to be measured located in a pre-determined region, a plurality of measurement positions between the measurement system and the measurement object are set by the coordinate measuring machine at which one or more measurement points are recorded, wherein preferably the measurement object and the measurement system are moved relative to one another during the recording of the measurement points, wherein the sequence of the measurement positions and the path to be traversed for setting the plurality of measurement positions is set taking into account pre-defined rules and/or the movement profile at the measurement positions is used for correcting the recorded measurement points. changing movement directions and movement speeds present during the exposure period of the camera sensor.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining actual dimensional properties of a measured object having a plurality of geometric elements as disclosed by GEORGI to include wherein the measurement sensor is moved relative to the object for measuring successive surface regions so as to adopt the at least one position and/or orientation assigned to the surface regions in each case as taught by WERTH in the system of GEORGI and Yoshida for determining structures and/or geometry of an object such as a workpiece by means of a coordinate measuring machine having at least one optical, tactile
and/or tactile-optical measuring system i.e.  moving the sensor with respect to the measured object.(See para 001, WERTH)


Regarding claim 3
The combination of GEORGI and Yoshida does not teach wherein the assessment variable is ascertained based on movements of the measurement sensor that are required to reach successive surface regions.

In the related field of invention, WERTH (DE102011000088A1) further teaches wherein the assessment variable is ascertained based on movements of the measurement sensor that are required to reach successive surface regions. (see para 27- The assignment of the measurement positions in groups, the execution order of the groups, the execution order of the measurement positions within the groups, and the travel paths between the measurement positions are varied until a threshold value is undershot and/or a minimum is reached for at least one parameter or the weighted sum of a plurality of parameters in accordance with the rules determined in advance. See para 30- An almost rectilinear path is connected, wherein, preferably starting from a starting point, the closest measuring position used is that at which the closest measuring point or the closest measuring points, which can be measured simultaneously by an image processing sensor, can be detected with the sensor used and, preferably, the sum of the angular changes of the movement directions and/or the number of changes of the movement direction and/or the sum of the number of changes of the movement direction weighted with the angular change of the movement direction and/or the maximum amount of the angular changes of the movement directions of respectively successive measuring positions are used as parameters, Preferably in the case of measurements which take place during the movement of the sensor, preferably image processing sensor, with respect to the workpiece, in that preferably curved travel paths of preferably large radii between at least one pair of successive measurement positions are used and/or as parameters as few groups as possible are formed which contain as many measurement positions as possible, each lying on nearly one line or which can be detected in a nearly straight movement by the measurement field of an image processing sensor)

12.          Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGI et al. (PUB NO: US 20180045511 A1), hereinafter GEORGI in view of  Yoshida et al . (US 20010053962 A1) and further in view of Soltani et al. ("Path planning in construction sites: performance evaluation of the Dijkstra, A∗, and GA search algorithms." Advanced engineering informatics 16.4 (2002))


Regarding claim 12
The combination of GEORGI and Yoshida does not teach wherein output frequencies of intermediate results of the algorithms differ. 

In the related field of invention, Soltani teaches wherein output frequencies of intermediate results of the algorithms differ.( see fig 5 and Table 3. Predicted execution times with the varying number of intermediate points for GA)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining actual dimensional properties of a measured object having a plurality of geometric elements as disclosed by GEORGI to include wherein output frequencies of intermediate results of the algorithms differ as taught by Soltani in the system of GEORGI and Yoshida for evaluating the performance of three optimization algorithms namely: Dijkstra, A*, and Genetic algorithms that are used to find multi-criteria paths in construction sites based on transportation and safety-related cost. During a construction project, site planners need to select paths for site operatives and vehicles, which are characterized by short distance, low risks and high visibility.(See abstract, Soltani) 




Regarding claim 13
The combination of GEORGI and Yoshida does not teach wherein a maximum admissible number of changes in the measurement sequence without finding an at least locally optimal assessment variable is defined as a termination criterion for at least one of the algorithms.

In the related field of invention, Soltani teaches wherein a maximum admissible number of changes in the measurement sequence without finding an at least locally optimal assessment variable is defined as a termination criterion for at least one of the algorithms. (see page 296 col2-GA generates successive and improved populations of solutions over a number of generations by applying the main genetic operations of reproduction, crossover, and mutation. These three steps are repeated to create a new generation and continue until some stopping condition is reached, such as a maximum number of generations, an acceptable approximate solution, or any application-specific criterion. )


Regarding claim 14
GEORGI further teaches wherein the maximum admissible number of changes is selected based on the number of surface regions. (See para 64-69-FIG. 2 shows the representation 32a of the measured object 32, which has a plurality of geometric elements. By way of example, some geometric elements are designated here by the reference numerals 46, 48, 50, 52. The geometric elements 46, 48 are cylindrical holes, for example, while the geometric element 50 is an octagonal pin that projects vertically from the observation plane. The geometric element 52 is for example an oval depression in the surface of the measured object, which is illustrated merely schematically and by way of example here. The operator of the device 10 can then select individual geometric elements in the manner described below in order to cause the measurement sequence 40 to be generated automatically with the aid of the evaluation unit 28. By means of multiple selection, the operator can thus configure an individual measurement sequence for a measured object.)
Conclusion
13.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.           All Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200072591 A1 HAGINO et al.
Discussing a measurement point determination method for determining the number or an arrangement of measurement points for a measurement apparatus that performs measurement processing of a measurement item at a plurality of measurement points,.
US 20110211066 A1 Fujiki 
               ii.     Discussing a technique for measuring the position and orientation of an object whose three-dimensional shape is given and, more particularly, to a position and orientation measurement apparatus which calculates the position and orientation of a target object based on a range image obtained by capturing an image of the target object, a position and orientation measurement method, and a storage medium..


17.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147